ATTORNEY GRIEVANCE COMMISSION                                              ,.
                                                                                        IN THE
 OF MARYLAND                                                                ,t
                                                                                        COURT OF APPEALS
                                                                            t           OF MARYLAND
        Petitioner                                                          ,F


                                                                            rl.
                                                                                       Misc. Docket AG
                                                                            ,F
                                                                                       No.70
                                                                            ,l
                                                                                       September Term, 2015
ANGELA M. BLYTHE                                                            *
                                                                           d<



                  Respondent                                               ,F


                                                                           rt
                      **,r<,F,l.rl.****rf*,|r!|.,f,Ftrl.ri*rf*,f,f***rl.r*rf{.,1.,t,t,1.r1.*r.**,t{(,|<,1.!t,1.*


                                                              ORDER

        This matter previously came before the Court on a Joint Petition for Temporary Suspension

By Consent filed February 3,2\l6,with supporting documentation ofthe Respondent,s
                                                                                  conviction

of a serious crime in the United states District court for the District of Maryland.
                                                                                     on February 4,
2016' this Court entered an Order temporarily suspending the Respondent,
                                                                         Angela M. Blyhe,

effective immediately, from the practice of law in this State, pending further
                                                                               order of the Court.

       Now before the Court is the parties' Joint Petition for Disbarment By Consent, wherein

Respondent acknowledges her professional misconduct in violation of
                                                                    Rule g.4(b), (c)                                     & (d) of the
Maryland Lawyers' Rules of Professional Conduct then in effect and consents
                                                                            to disbarment as
the final disposition of this disciplinary action. Upon consideration of the
                                                                             Joint petition, it is this
9th    day   of                July                        ,2019,
       ORDERED, by the Court of Appeals of Maryland, that Angela M. Blythe,
                                                                            Respondent, is

hereby disbarred from the practice of law in the State of Maryland;
                                                                    and                                  it is fuither
       ORDERED, that the Clerk of this Court shall issue notice of this
                                                                        final disposition in
accordance with Maryland Rule l9-761(b\.


                                                                            /s/ Clayton Greene Jr.
         2018-07-09
         15:30-04:0                                                      Senior Judge
         0